Title: To George Washington from Benjamin Harrison, Sr., 4 January 1782
From: Harrison, Benjamin, Sr.
To: Washington, George


                  
                     Sir,
                     Virginia.  Council Chamber Jany 4th 1782
                  
                  Your favor by Mr Mathews come safe to hand and was immediately sent down to the Assembly, what they will do to complete their Quota of troops I cannot say, tho’ I am extremely unhappy least they should not be able to fall on effectual means of doing it, the deranged state of our finances and the total want of hard money is a bar to every salutary measure that can be thought of for the common good,  The paper money of the State is at an end, and our credit nearly so, no means seem to be adopted by Congress, or those acting under them, to promote the Southern service, or indeed to give the least assistance to it, they depend altogether on the arbitrary and oppressive measure of impressment which, they have heretofore used at pleasure, and so long as that is at their command, the Executive seem convinced no step will be taken by them to advance the service, or to give credit to their officers; on viewing the subject in this light impress warrants have been refused to forward on the stores now here to General Green.  Colo. Carrington who I expect will be the Bearer of this will explain these matters more fully than I can do by letter.  I wish it was in my power to impress on your Excellencys mind the depressed situation of this State, and the necessity there is for our being watchful over, and indeed rather parsimonious, of the public purse, without introducing the acts of Congress or saying any thing of the injurious and oppressive measures that they have now before them; but that is impossible, without taking blame to ourselves that does not fall to our share; you will know the part we have acted, and the immense sums we have expended in support of the Southern War, no exertions with in the power of Government have been with held, no demands for the assistance of Militia, arms, amunition, or provision have been refused, tho frequently made, till we have exhausted our stores, wearied out our people, and involved ourselves in amazing debts and difficulties, for all which services instead of thanking us, they are taking advantage of our necessities and using every means to deprive us of our rights as one of the United States, and fixing irretrievable ruin on us; in this situation we have no choice left but to restore our finances, replenish our magazines, and by frequent regulations put the State in a respectable situation, or submit to oppression and tyranny from those who ought to have acted a contrary part.  I hope you will not understand from what I have said, that I mean the State should be exempt from her common share of the burdens of the American war, there is no man in it that desires it, nor none that will not chearfully contribute his proportion, and you may rest assured that the Executive will give every support to it in their power, that is consistent with their duty, and they have only to ask that the same arrangements may be made here, that are made in Pensylvania and the other States, that our people may see that more is not expected from them than their common share.  Since the foregoing I have received the act of assembly for recruiting our Quota of troops, If we had the Continental bounty of fifty dollars and the additional twenty given by the assembly ready to offer to the recruits, I have no doubt but the men may be got, but situated as we are without one shilling in the treasury or the means of procuring it but by loan our prospect is bad indeed.  I have the honor to be with every sentiment of Esteem your most Obedient and most Humble Servant
                  
                     Benja. Harrison
                     
                  
               